Mr. Justice Dickey delivered the opinion of the Court: This was a proceeding against plaintiff in error upon a charge of bastardy. It was begun in the county court, under the act of 1872, but was not tried until the October, term, 1874, when judgment went against the plaintiff in error. He appealed to the circuit court, under the act of 1874. On motion, the circuit court dismissed the appeal, and this order is assigned for error. It was error to dismiss this appeal. Plaintiff in error, under sections 187 and 188 of the statute of 1874, had a right to appeal in such case to the circuit court, and to have a trial de novo. It was so held by this court in the case of Holcomb v. The People, 79 Ill. 409. The j udgment is reversed and the cause remanded. Judgment reversed.